DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claims 1 and 21, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2018/0331156 and WO 2016/209263.   The improvement comprises an average thermal conductivity of a region of the substrate extending from the upper surface to a depth of the trenches is 20 W/m.K or greater.
	In re claim 13, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2018/0331156 and WO 2016/209263.   The improvement comprises that an intermediate layer located between the upper surface of the substrate and the piezoelectric material, and the intermediate layer comprises a dielectric material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, submitted on 1/20/22, have been fully considered and are persuasive.  The rejections and objection, as set forth the previous office action, have been withdrawn. 
	In addition, all submitted drawings are acceptable, including the one submitted on 2/1/21. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Jan. 25, 2022



/HSIEN MING LEE/